SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1372
CA 14-00551
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND DEJOSEPH, JJ.


GEO HOTEL CO., INC., ALSO KNOWN AS GEO
HOTEL, INC., ALSO KNOWN AS GEO HOTEL CORP.,
AND CANALVIEW DEVELOPMENT, LLC,
PLAINTIFFS-APPELLANTS,

                     V                              MEMORANDUM AND ORDER

CITY OF OSWEGO, COMMON COUNCIL OF CITY OF OSWEGO,
HONORABLE THOMAS W. GILLEN, AS MAYOR OF CITY OF
OSWEGO, AND SRE MIDTOWN ACQUISITIONS, LLC, ALSO
KNOWN AS SRE MIDTOWN GARAGE ACQUISITIONS, LLC,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


THE STEELE LAW FIRM, P.C., OSWEGO (KIMBERLY A. STEELE OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

BOND, SCHOENECK & KING, PLLC, OSWEGO (DOUGLAS M. MCRAE OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS CITY OF OSWEGO, COMMON COUNCIL OF CITY OF
OSWEGO AND HONORABLE THOMAS W. GILLEN, AS MAYOR OF CITY OF OSWEGO.

BOUSQUET HOLSTEIN PLLC, SYRACUSE (ROBERT K. WEILER OF COUNSEL), FOR
DEFENDANT-RESPONDENT SRE MIDTOWN ACQUISITIONS, LLC, ALSO KNOWN AS SRE
MIDTOWN GARAGE ACQUISITIONS, LLC.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Oswego County (Norman W. Seiter, Jr., J.), entered March 11,
2014. The order and judgment, inter alia, granted the cross motion of
defendants to dismiss the complaint.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs.

     Same Memorandum as in Riverview Dev. LLC v City of Oswego
([appeal No. 1] ___ AD3d ___ [Feb. 6, 2015]).




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court